Title: From John Quincy Adams to Thomas Boylston Adams, 17 September 1814
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 45.
My dear Brother.
Ghent 17. September 1814.

With the copy of my last Letter, which was entrusted by me to Mr Dallas, I now transmit also one of a preceding Letter, written last January—We have reason to hope they will all arrive safe as they go by Cartels, and this appears to be the only good effect that will result from the Negotiation at Ghent.
I have nothing now to add to what I wrote you in my two last Letters, concerning my affairs in your hands: I wait for the explanations that I have requested, with the same Sentiments, of which I have given you the assurance
All that was material to be known with regard to the issue of our business here was transmitted by the John Adams, and will I trust very soon be publicly known in America. The terms proposed by the British Commissioners had been rejected by us before the departure of that vessel, and since then there has been nothing but formalities and spinning out of the Catastrophe, which has not yet been notified to us; but will be, before the departure of this Letter—probably early in the course of next week.
After the Revolution which overthrew the domination of Napoleon Buonaparte, and restored the family of Bourbon to the thrones of France and Spain, an universal calm in Europe has succeeded to the storm which had been raging with so much violence, upwards of twenty years—It was a judicious policy on the part of the allies which induced them to postpone for several Months the Congress at Vienna, destined to settle a new balance upon which the future tranquility of the civilized World is to repose. By the Government imposed upon the French Nation, and by the Terms of Peace extorted from that Government, France was not only deprived of all the acquisitions which she had made since the commencement of her Revolution; she was stripped also of some of her most important possessions beyond the seas, and reduced from being the dictatress and terror of Europe, to a station which will scarcely entitle her to the fourth place among the European Powers.
The Nation, and the army have manifested some symptoms of impatience under this state of humiliation: but the energy of the army and of the Nation is chained by the situation and dispositions of their Government—The sacrifice of the Netherlands is the great mortification under which the public feeling is the sorest, and the Government has rather countenanced the idea of attempting at the Congress to obtain the restitution of them—But the influence of France at the Congress will be nothing; and the Coalition of the Powers against her will be as general and as close as if Buonaparte were still her sovereign—All the other Powers have projects of aggrandizement which they will settle and conciliate together by mutual concessions—Each one will struggle hard to get as much as she can; and each one will eventually put up with what she can get.
Some of the most striking Circumstances of the times consist in the re-action of religious passions, and prejudices—The king of Spain has re-established the Inquisition, and the Pope has re-established the Society of the Jesuits—He has issued a severe and highly penal decree against the Free masons, and he promises a restoration of all, or most of the monastic orders—The king of France signalizes his recovery of his Crown, by ordinances for the observance of the Sunday, and by spending half his time in saying counting his beads over at Mass.—Judge, what weight such characters can have in poising anew the balance of Europe.
But my conjectures may be over-hasty—We must wait for the assembling of the Congress to see what it will produce. Wars are rumoured both in the North and South as likely to arise; but I think none of them will be speedily realized, and for these substantial reasons, that all the parties desire Peace; and all the parties except France are prepared for War.
I have met here, your old friend Macqueen of the Hague—He came to see me, with his eldest son and made very affectionate enquiries after you—He has met with many severe misfortunes, and appears more broken down with them than any man I ever saw—He says he has had all his property twice confiscated—has been imprisoned, and in hourly expectation of being shot, by the French—His Sons have at the same time been in the French army; and almost as unfortunate as himself—The eldest was made a Lieutenant on the field of battle, for having distinguished himself, at Saragossa—Was at Danzig in January 1813, and sent as a Courier, by General Rapp to Rostock—Was on the road taken prisoner by the Swedes, and until within these two Months kept a prisoner in Sweden—He is now released, and upon the world, without means of subsistence—The second and third Sons are not in much better condition—The old man himself is now a Store keeper in the British Commissarial department here—He says that his misfortunes, and the agitation of mind he went through, have impaired his memory—His appearance fully justifies the assertion—His wife is here with him and not in good health. He looks at least thirty-years older than when I had last seen him—The cheering, open-hearted good-nature which formed and maintained your acquaintance with and regard for him still appears in his countenance and deportment, but it is clouded by the anxieties and distresses he has undergone, to such a degree that the contrast very much affected me; and the more so when he asked me if I could not find some employment for his son?
I am expecting hourly the arrival here of Mr Smith, with his wife and child, and Martha Godfrey; the girl who came from America with Mrs. Adams, and who has a longing to return—I suppose they will all go in the Neptune—By the singular situation of the Time and a combination of accidents he has been two years acting as Secretary of Legation without receiving a Commission, and without his or my knowing that he had the appointment—Now, when he is thus far on his way home, owing to that state of things, he is to learn form me, what I have been but little more than a Month informed of, by the Department of State, that he has been the whole time duly appointed and commissioned, though the Commission has not to this day been received.
I have letters from my wife at St: Petersburg, of 23d. of last Month—She is now there, with only Charles for her companion. Her Sister and family left her at the latter end of July, and arrived at Amsterdam at the beginning of this Month. I shall return to her as speedily as possible after we have finished here—
Remember me affectionately to your wife and children—dutifully to my dear and venerable Parents; and with kind regards to all the rest of our family connections and friends—and believe me to be, unalterably yours,
A.